Citation Nr: 1620677	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-39 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 1988, June 1993 to July 1996, and June 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This matter was previously before the Board in May 2015, when it was remanded for additional development.  

This is a paperless appeal located on the Veterans Benefits Management System.  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea was initially manifested during; or is otherwise etiologically related to, her active military service; or was caused or permanently aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea, to include as due to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board previously remanded the Veteran's claim for additional development.  In pertinent part, the Board remanded the claim in May 2015 to schedule the Veteran for a VA examination to determine the nature and etiology of her claimed sleep apnea disability.  As will be explained in further detail below, the Veteran was afforded a VA examination in July 2015 pursuant to the Board's May 2015 remand directives.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.

	Duty to Notify

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006).  In general, the VA must provide VCAA notice to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The RO provided pre-adjudication VCAA notice, by letter, in June 2008.  In pertinent part, this letter notified the Veteran of the evidence needed to substantiate her service connection claim, as well as the information and evidence that must be submitted by the Veteran, the information and evidence that would be obtained by the VA, and the provisions for disability ratings and for the effective date of claims.  Therefore, the Board finds that the VA has fulfilled its duty to notify the Veteran.  

	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service treatment records, and lay statements from the Veteran and a friend have been associated with the record.  

The VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In July 2015, the Veteran was afforded a VA sleep apnea examination.  The VA examiner reviewed the Veteran's claims file, conducted an examination of the Veteran, and provided etiology opinions regarding the Veteran's claimed sleep apnea disability that addressed both direct and secondary service connection.  Moreover, the opinions are thorough and fully adequate, as the examiner included sufficient rationale to support them.  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As there is no indication of any outstanding relevant evidence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to her claim is required for the VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran is seeking service connection for obstructive sleep apnea.  As set forth in an April 2008 statement, the Veteran has had difficulty sleeping since being diagnosed with PTSD; specifically, she wakes during the night, and as a result, she feels tired and lethargic.  According to a June 2008 statement from a friend, K.L., the Veteran does not sleep through the night, she snores, and she is tired during the day.  K.L. also maintained that the Veteran did not have this condition before her deployment to New Mexico; however, after returning and taking sleeping pills, he began to notice a change in the Veteran's sleeping pattern.  

The Veteran's service treatment records fail to contain any diagnosis of sleep apnea during service.  The Veteran denied frequent trouble sleeping in reports of medical history dated in March 1993, October 1994, and June 2000.  Corresponding reports of medical examination do not contain any notations regarding sleep apnea or sleep-related issues.  In an April 2004 post-deployment health care provider review, the Veteran affirmed that during deployment, she felt tired after sleeping; however, she also denied any medical problems developing during her deployment.  The treating physician noted that the Veteran was negative for health problems.  In an April 2004 report of medical history, the Veteran denied frequent trouble sleeping; the corresponding April 2004 report of medical examination does not include any notations regarding sleep apnea or sleep-related issues.  

Following service, an October 2006 mental health treatment record from the Lawrence Joel Army Clinic provides that the Veteran was having difficulty sleeping and was using sleep medication.  The treatment record includes an assessment of primary insomnia.  A January 2007 behavioral assessment from the Lawrence Joel Army Health Clinic notes an August 2006 attack, the stressor for which the Veteran is service-connected for PTSD, and states that the Veteran reported low energy and trouble sleeping since.  Lawrence Joel Army Clinic psychotherapy treatment records dated through April 2007 show that the Veteran continued to report feeling tired and waking during the night due to night sweats, and they identify sleep disturbance as a problem for the Veteran.  

A February 2009 private treatment record from Southside Medical Care shows that the Veteran complained of snoring, waking up throughout the night, and severe coughing at night when lying on her back for the past year.  The Veteran reported daytime fatigue.  The assessments included snoring, malaise, and fatigue.  

As set forth in a February 2009 private treatment record from Sleep Disorders Center of Georgia, the Veteran complained of waking in the middle of the night, primarily due to coughing.  According to the Veteran, she experienced shortness of breath and severe coughing spells unless she slept on her side or stomach.  The Veteran also noted that she was told that she snores during her sleep.  The Veteran added that these problems began after being diagnosed with PTSD and being prescribed sleeping pills and antidepressants in October 2006.  A sleep study was performed by Sleep Disorders Center of Georgia in March 2009; the study revealed an apnea-hypopnea index of 13 sleep disordered breathing events per hour, which consisted of a mix of obstructive apneas and hypopneas.  The treating physician's impression was that the Veteran had moderate obstructive sleep apnea/hypopnea with associated arterial O2 desaturation.  

VA mental health treatment records from May 2015 demonstrate that the Veteran reported poor sleep and fatigue; the Veteran noted that although she was diagnosed with sleep apnea, she was never fitted for a CPAP unit.  

The Veteran was afforded a VA sleep apnea examination in July 2015.  The examiner found that the Veteran had a current diagnosis of obstructive sleep apnea.  The examination report details that the Veteran began to recognize sleep apnea symptoms in 2006 after she began taking antidepressants and sleep medication.  The Veteran's symptoms included persistent daytime hypersomnolence, difficulty sleeping at night, fatigue, and intermittent snoring.  

The examiner opined that it was less likely than not that the Veteran's sleep apnea originated in service or is otherwise related to her active service.  The examiner noted that the Veteran's service treatment records are silent for a diagnosis of sleep apnea, and she was diagnosed with sleep apnea several years after active service.  The examiner referenced statements from the Veteran and her friend, K.L., regarding increased snoring following the initiation of PTSD medication, but the examiner ultimately concluded that these statements were not conclusive of a sleep apnea diagnosis.  The examiner added that the Veteran is service-connected for PTSD, and sleep difficulty is a symptom of PTSD.  In addition, the examiner noted that the Veteran's sleep-related symptoms were not attributed to sleep apnea while in service, but were attributed to her mental health diagnosis.  

The examiner also opined that it was less likely than not that the Veteran's sleep apnea was caused by her service-connected PTSD.  The examiner reviewed medical literature that was provided by a staff pulmonologist whose input was used in rendering the examination report.  The examiner noted that medical literature failed to show an etiological or causational link between PTSD and sleep apnea and that there was no scientific evidence to support PTSD causing sleep apnea.  In addition, the examiner opined that it was less likely than not that the Veteran's sleep apnea was permanently worsened by her service-connected PTSD.  The examiner provided that according to a review of medical literature, PTSD does not cause sleep apnea and would not permanently aggravate sleep apnea; additionally, medical records did not show any permanent worsening or aggravation of the Veteran's sleep apnea.  

	Analysis

As an initial matter, the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence that is favorable to the Veteran.  

As noted above, to establish service connection for the Veteran's claimed sleep apnea disability, there must be evidence of: a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

Given the Veteran's diagnosis of obstructive sleep apnea, the Shedden element of a current disability is met.  See id.  However, a veteran seeking disability benefits must generally establish not only the existence of a disability, but also an etiological connection between her military service and the disability.  See id.; see also 38 C.F.R. § 3.310(a)-(b).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's sleep apnea is not warranted.  

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board has also considered the June 2008 statement from K.L. and notes that there is no indication that either the Veteran or K.L. have medical training or expertise.  As lay witnesses, the Veteran and her friend K.L. are competent to report on factors such as the Veteran's medical history and observable symptomatology, such as difficulty sleeping, feeling fatigued, and intermittent snoring.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause(s) of obstructive sleep apnea, a sleep disorder that involves the respiratory system, is beyond the scope of lay observation; thus, a determination as to the etiology of the Veteran's sleep apnea is not susceptible of lay opinion and requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, neither the Veteran's nor K.L.'s lay assertions constitute competent evidence concerning the etiology of the Veteran's sleep apnea.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  

With respect to establishing service connection on a secondary basis, the weight of the evidence of record is against a finding that the Veteran's sleep apnea was caused, or aggravated, by her service-connected PTSD.  

Although the Veteran has maintained her sleep apnea is the result of her service-connected PTSD, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the July 2015 VA examination report offers the strongest and most persuasive evidence regarding the etiology of the Veteran's sleep apnea.  

Notwithstanding the Veteran's contention that she did not experience sleep apnea-related symptoms until after being treated for PTSD with antidepressants and sleeping pills, the July 2015 VA examiner opined that the Veteran's sleep apnea was neither caused nor aggravated by her service-connected PTSD.  The examiner stated that the Veteran's and K.L.'s lay statements regarding worsened sleep patterns and increased snoring following the initiation of PTSD-related medications were not conclusive of a sleep apnea diagnosis.  To further support her opinion, the VA examiner provided that medical literature does not show an etiological or causal link between PTSD and sleep apnea and that there is no scientific evidence to support a causal relationship between PTSD and sleep apnea.  According to the VA examiner, there was no evidence demonstrating a permanent worsening or aggravation of the Veteran's sleep apnea, and moreover, based on a review of medical literature, PTSD neither causes sleep apnea, nor would it permanently aggravate sleep apnea.  As noted in the examination report, the medical literature on which the examiner relied was provided by a staff pulmonologist whose input was used in rendering her medical opinion, which lends additional weight to the examiner's opinion.  Thus, despite the Veteran's contentions, based on the examiner's discussion of the Veteran's medical history and relevant medical literature, the examiner offered adequate explanations to support her conclusion that the Veteran's sleep apnea is less likely than not related to her service-connected PTSD.  As such, entitlement to service connection on a secondary basis is not warranted.  

The Board observes that the Veteran has maintained that her sleep apnea is the result of her service-connected PTSD.  Nevertheless, even where service connection is not warranted on a secondary basis, service connection may still be granted if the evidence establishes that the disability was incurred during active service.  See Shedden, 381 F.3d at 1167.  

Here, the weight of the evidence is also against a finding that the Veteran's sleep apnea initially manifested in, or is otherwise etiologically related to, her active service, as there is no competent evidence suggesting a medical nexus between the Veteran's sleep apnea and her active service.  As set forth in the July 2015 VA examination report, the Veteran's service treatment records do not contain a diagnosis of sleep apnea; instead, the Veteran was diagnosed several years after service in 2009.  The Board also adds that with the exception of an April 2004 report of feeling tired after sleeping, the Veteran's service treatment records fail to contain sleep-related complaints.  Moreover, the Veteran repeatedly denied frequent trouble sleeping while in service, including in her April 2004 report of medical history on separation from service.  To support her conclusion, the VA examiner added that sleep difficulty is a symptom of PTSD and that the Veteran's in-service sleep-related symptoms were attributed to her mental health diagnosis rather than sleep apnea; this is consistent with treatment records from the Lawrence Joel Army Health Clinic treatment records dating from October 2006 to April 2007, which list sleep disturbance among the Veteran's psychological symptoms, but do not contain any notations regarding sleep apnea.  Based on the examiner's discussion of the Veteran's medical history and relevant medical literature, the examiner offered adequate explanations to support her opinion that the Veteran's sleep apnea is less likely than not related to her active service.  As such, entitlement to service connection is not warranted on a direct basis.  

In summary, the competent medical evidence of record does not support a finding that the Veteran's service-connected PTSD caused, or aggravated, her sleep apnea.  Additionally, there is no competent medical opinion suggesting that there exists a medical nexus between the Veteran's sleep apnea and her active duty service.  Accordingly, the weight of the evidence is against a finding that the Veteran's sleep apnea is caused by, or otherwise etiologically related to, her active service, to include her service-connected PTSD.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for obstructive sleep apnea, to include as due to service-connected PTSD, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


